DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beeson (US 2007/0257767).
Beeson teaches
Regarding claim 1, an electronic communication system comprising:
A cellular telephone configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling (see paragraph 39) is part of a circuit including an electronic switch configured to change between states (see paragraph 43) of the circuit and configured to communicate via the inductive coupling responsive to the states of the circuit;
The system of claim 1, wherein the circuit includes a switchable RFID tag, input logic, processing logic, a return signal generator, switch logic, a switch state monitor, encryption logic, one or more antenna, memory or a power supply (see paragraph 43);
The system of claim 1, wherein the circuit is configured to facilitate a financial transaction responsive to the states of the circuit via the inductive coupling (paragraph 32);

The system of claim 1, wherein the circuit is configured to operate in at least a first ON state and a second ON state of the states, responsive to the electronic switch (see paragraph 52);
The system of claim 1, wherein the circuit includes a state memory (memory unit 105-b-1 and 105-b-2) configured to store the states of the circuit;
The system of claim 3, further including a user interface configured to approve the financial transaction via the electronic switch;
The system of claim 1, wherein the circuit is configured to store transaction logs;
The system of claim 5, wherein the circuit is configured to facilitate a financial transaction in the first ON state but not in the second ON state;
The system of claim 1, wherein the electronic switch is a biometric sensor;
The system of claim 3, wherein the cellular telephone includes a biometric sensor and the circuit is configured to facilitate the financial transaction responsive to the biometric sensor;
The system of claim 3, wherein the circuit is configured to communicate an account number via the inductive coupling to facilitate the financial transaction;
The system of claim 1, further comprising an input configured for a user to enter a personal identification number (PIN), communication via the inductive coupling being responsive to entry of the personal identification number and a signal communicated via the inductive coupling is response to the personal identification number;
The system of claim 2, wherein the memory is configured to store a financial account balance;
The system of claim 2, wherein the cellular telephone further includes a user interface configured to enter a financial account number and the memory is configured to store the financial account number for use in the financial transaction;

The system of claim 3, further comprising a key memory configured to store a key required to change the states of the circuit to facilitate the financial transaction via the inductive coupling (see paragraph 38);
The system of claim 1, wherein the cellular telephone further includes an antenna configured to communicate using WiFi, the antenna being configured to operate at a different frequency than the inductive coupling;
The system of claim 1, wherein the inductive coupling is part of a radio frequency identification device;
The system of claim 1, further comprising an electronic key configured to be inserted to the cellular telephone, the electronic key including an account identifier and a signal communicated via the inductive coupling being responsive to the account identifier;
The system of claim 21, wherein the electronic key is configured to store a password;
The system of claim 3, further comprising a mechanical switch configured to approve the financial transaction;
The system of claim 3, further comprising a reader configured to read a signal generated by the inductive coupling of the cellular telephone to perform the financial transaction;
The system of claim 24, further comprising a point of sale device including the reader;
The system of claim 1, wherein the circuit includes both the electronic switch and a mechanical switch configured to approve a financial transaction;
The system of claim 1, wherein the cellular phone is configured to purchase goods by placing the circuit within the reading range of a wireless point of sale device and communicating a financial account number to the wireless point of sale device using the induction coupling responsive to the states of the circuit;

Regarding claim 29, a cellular telephone configured to communicate wirelessly using an inductive coupling (see paragraph 39) and also configured to communicate using WiFi (see paragraph 40), wherein the inductive coupling is part of a circuit configured to facilitate a financial transaction communicated via the inductive coupling, the circuit being configured to facilitate the financial transaction responsive to a biometric sensor (paragraph 59);
Regarding claim 30, a cellular telephone configured to communicate wirelessly using an inductive coupling (see paragraph 39) and also configured to communicate using WiFi (see paragraph 40), wherein the inductive coupling is part of a circuit configured to facilitate a financial transaction communicated via the inductive coupling, the circuit being configured to facilitate the financial transaction being responsive to a personal identification number entered by a user (see paragraph 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 26, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876